Citation Nr: 0832574	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO denied service connection for low back disability.  
The veteran filed a notice of disagreement (NOD) in May 2005.  
The RO issued a statement of the case (SOC) in January 2006 
and a supplemental SOC (SSOC) in August 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2007.

The Board notes that the veteran's claim for an increased 
rating for asthma was denied in July 2007, he filed a NOD in 
August 2007, and the RO issued a SOC in April 2008.  However, 
as there is no substantive appeal as to this issue in the 
claims file, the Board does not have jurisdiction over this 
claim.  See 38 C.F.R. § 20.200, 20.202 (2008).  The Board 
also notes that the veteran's July 2002 and August 2002 fee 
agreements retaining a private attorney to represent him each 
applies, by its own terms, only to his claims for increased 
ratings for asthma and for diabetes, respectively. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent evidence is, at least, evenly balanced on 
the question of whether the veteran's current low back 
disability is medically related to his in-service low back 
symptomatology. 





CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for low back disability are 
met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d) (2007).

In this case, the veteran has been diagnosed with various, 
related low back disabilities, to include arthritis of the 
lumbosacral spine, L5 sacralization, low back syndrome, 
severe low back muscle spasm, and recurrent low back strain.  
The veteran's service medical records reflect treatment 
primarily for asthma.  However, an October 1962 hospital 
admission summary noted that, for about three weeks prior to 
admission, the veteran experienced recurrent short episodes 
of bilateral low back pain, which was aggravated by motion 
and lifting heavy loads.  X-rays of the lumbar spine showed 
partial sacralization of L-5.

Thus, this claim turns on the question of whether the veteran 
has current low back disability related to his in-service low 
back symptomatology.  The record contains two conflicting 
medical opinions on this matter.  

In June 2003 and again in February 2006, Dr. Giacco, who 
began treating the veteran in 1996, opined that the veteran's 
current low back disability is related to service.  In 
support of this conclusion, Dr. Giacco cited the October 1962 
hospital admission summary, a copy of which had been provided 
to him by the veteran, and noted that the veteran indicated 
he had suffered from similar symptoms since service.  Also of 
note in this regard is the June 2003 statement of the 
veteran's ex-wife that she observed the veteran suffering 
from back problems, to include being unable to stand erect 
and walking bent over, from July 1964 to 1971.  Dr. Giacco 
concluded that is likely that the pathologic process that 
produced the veteran's low back symptomatology in 1962 is the 
same process that caused his current low back disability.

By contrast, the November 2005 VA examiner concluded that 
there is no objective evidence of a link between the 
veteran's current low back disability and service.  She wrote 
that, although the veteran stated that he injured his back 
moving boxes during service, the service medical records show 
a total of 41 visits to sick call, but "there are no sick 
call notes documenting either an injury or a condition of the 
back."  The VA examiner did note the October 1962 X-ray 
showing L5 sacralization.  She also noted that the December 
1962 separation examination report indicated that the spine 
was normal.  The VA examiner also noted a February 1987 
private treatment note referring to "low back syndrome and 
severe emotional disability related to his work," as well as 
an October 1997 emergency room note regarding an injury to 
the cervical spine that made no mention of low back pain or a 
low back condition.  The VA examiner concluded that the 
veteran's current low back disability is the result of a 
work-related injury in the 1980s, that "there is no 
objective evidence of a chronic back disability in service, 
nor is there objective evidence of an acute back disability 
in the service."  In explaining her conclusion that there is 
no link between the veteran's current back disability and 
service, the VA examiner wrote that "the entire body of 
evidence in regard to his back condition," except for the 
letters of Dr. Giacco and the veteran's ex-wife, reflected 
that the veteran's low back disability is due to a work-
related injury.

In weighing these conflicting opinions, the Board notes that 
the November 2005 VA examination report is lengthy and 
contained a detailed review of the in-service and post-
service medical evidence.  Significantly, however, the VA 
examiner did not even acknowledge the October 1962 hospital 
admission summary that specifically noted the veteran's 
recurrent episodes of bilateral low back pain, or the fact 
that the in-service X-rays showed partial sacralization of L5 
and that post-service medical records showed complete L5 
sacralization.  Moreover, none of the post-service medical 
records identified a single, work-related injury that 
resulted in low back disability, as opposed to generally 
attributing the veteran's back symptoms to work-related 
stress.  

Moreover,  although Dr. Giacco's letter was far less detailed 
than the November 2005 VA examination report, he specifically 
cited the relevant in-service symptomatology in explaining 
his conclusion that the veteran's current low back disability 
resulted from the same process that caused this 
symptomatology.  Moreover, Dr. Giacco's conclusion is 
supported by the statement of the veteran's wife, who noted 
back symptomatology shortly after service, and is competent 
to testify as to her observation of these symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the two 
conflicting opinions to address the etiology of the veteran's 
current low back disability-each of which, as indicated 
above, is deficient in some respect-are entitled to 
approximately the same weigh,.  The Board thus finds that the 
competent evidence is, at least, in relative equipoise on the 
question of whether there exists a medical nexus between 
current low back disability and the veteran's in-service low 
back symptomatology.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  See 38 
C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for service connection for low back disability are 
met.


ORDER

Service connection for low back disability is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


